KRUEGER, Judge.
The record before us reflects that appellant was charged by complaint in the corporation court of the city of Dallas with being a vagrant. From a judgment of conviction in said court, he appealed to the county court where upon trial in that court he was found guilty and his punishment was assessed at a fine of $100. From said judgment, he has appealed to this court.
The city attorney of the city of Dallas has filed a motion in this court requesting that the appeal be dismissed, because the judgment in this case is final since the fine imposed is not in excess of $100. The statute provides that in all cases appealed *442from an inferior court to the .county court where the fine imposed by said latter court does not exceed $100, the judgment is final and no appeal lies. See Grigsby v. State, 79 Tex. Cr. R. 84 (183 S. W. 143); Foard v. State, 79 Tex. Cr. R. 330 (185 S. W. 570); and Vernon’s Ann. C. C. P., Art. 53 (formerly Art. 87) where many authorities are cited under Note 2.
The appeal is dismissed.
Opinion approved by the Court.